Sanders, J.
(dissenting) — Through a crabbed analysis of justiciability the majority stifles the Washington Education Association’s (WEA’s) attempt to protect the constitutional rights of its members by improperly denying the WEA its day in court. As the Public Disclosure Commission’s (PDC’s) guidelines directly chill the WEA’s alleged First Amendment protected activities, I conclude this case presents a *624justiciable controversy demanding our review on the merits.
The majority asserts “[t]he WEA has not alleged an actual, present, existing dispute, or the seeds of a mature one and its claims are not justiciable.” Majority at 623. The majority claims the PDC’s guidelines “have no legal or regulatory effect, and the PDC’s issuance of the guidelines does not implicate actual or direct legal interests of the WEA.” Majority at 623. However this ignores the fact that the guidelines have had a substantial regulatory effect by altering the actions of the WEA and its members. It also ignores case law holding that a controversy is justiciable where state action directly chills free speech, even in the absence of enforcement.
It has long been recognized that “ ‘[o]ne does not have to await the consummation of threatened injury to obtain preventive relief.’ ” Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298, 99 S. Ct. 2301, 60 L. Ed. 2d 895 (1979) (quoting Pennsylvania v. West Virginia, 262 U.S. 553, 593, 43 S. Ct. 658, 67 L. Ed. 1117 (1923)). This is particularly true in First Amendment cases where the danger of chilling free speech through the threat of prosecution is substantial. Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 392-93, 108 S. Ct. 636, 98 L. Ed. 2d 782 (1988). The existence of a policy limiting one’s right to communicate may support a First Amendment cause of action even though the policy has not yet been enforced. See Tex. State Teachers Ass’n v. Garland Indep. Sch. Dist., 777 F.2d 1046, 1053-55 (5th Cir. 1985), aff’d, 479 U.S. 801 (1986); Spartacus Youth League v. Bd. of Trs. of Ill. Indus. Univ., 502 F. Supp. 789, 796-97 (N.D. Ill. 1980) (“Injury to First Amendment rights may result from the threat of enforcement itself, since it may chill the plaintiff’s ardor and eliminate his desire to engage in protected expression.”); accord Ariz. Right to Life Political Action Comm. v. Bayless, 320 F.3d 1002, 1006 (9th Cir. 2003) (observing that to “avoid the chilling effect of sweeping restrictions, the Supreme Court has endorsed what might be called a ‘hold your *625tongue and challenge now’ approach rather than requiring litigants to speak first and take their chances with the consequences.”).
This court has also recognized the threat posed by state action that chills free speech. See State ex rel. Pub. Disclosure Comm’n v. 119 Vote No! Comm., 135 Wn.2d 618, 622 n.3, 957 P.2d 691 (1998); Walker v. Munro, 124 Wn.2d 402, 416, 879 P.2d 920 (1994). And we have previously acknowledged “[a] statute that chills a plaintiff’s speech grants standing to that plaintiff and presents a case ripe for adjudication. A plaintiff need not ‘expose himself to actual arrest or prosecution’ to challenge a statute which deters the exercise of his constitutional rights.” 119 Vote No! Comm., 135 Wn.2d at 622 n.3 (quoting Steffel v. Thompson, 415 U.S. 452, 459, 94 S. Ct. 1209, 39 L. Ed. 2d 505 (1974)). Even if a state commission has no prosecutorial powers, a challenge to the commission’s advisory opinions is justi-ciable if the “direct and obviously intended result of the Commission’s activities” is to chill a party’s First Amendment protected activities. Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 64 n.6, 83 S. Ct. 631, 9 L. Ed. 2d 584 (1963).
The majority’s attempt to distinguish Bantam is unpersuasive. The majority contends Bantam is distinguishable because, unlike the state commission’s notices in that case, the PDC’s guidelines do not constitute “regulation in the guise of advice,” but are merely “advisory and do not purport to be anything more.” Majority at 622. This ignores the significance of the fact that the PDC’s guidelines are an interpretation of a statute issued by the agency whose task it is to interpret and enforce that statute. As the Supreme Court recognized in Bantam “[p]eople do not lightly disregard” the threat of prosecution. 372 U.S. at 68. That threat has altered the activities of the WEA and consequently given the PDC’s guidelines a regulatory effect.
Prior to the issuance of the PDC’s guidelines WEA representatives delivered union newsletters and publications to members at schools during nonwork hours. Follow*626ing issuance of the guidelines the WEA advised its representatives not to distribute union materials except in faculty rooms or at union meetings. To avoid potential prosecution the WEA and its members have decided to “err on the side of caution” and strictly adhere to the guidelines. Clerk’s Papers at 76, 90. This chilling fear of enforcement has deterred the WEA and its members from exercising their alleged First Amendment protected activities. Accordingly, the WEA has presented a justiciable controversy demanding our review on the merits and I would give it to them.
Therefore I dissent.
Ireland, Chambers, and Owens, JJ., concur with Sanders, J.